Citation Nr: 1810166	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-03 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for peripheral neuropathy, including on the basis of former prisoner of war (POW) status.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from February 1941 to April 1949, including verified period of active service from February 1941 to August 1942, March 1945 to June 1946, and August 1946 to April 1949.  He also had a period as a prisoner of war (POW) of the Japanese government from April 1942 to August 1942.  His service treatment records are unavailable, having been destroyed in a fire at the National Personnel Records Center in 1973.

The Veteran passed away in January 2015, and the appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Board remanded the case for additional development in May 2013 and again in October 2017.  The case now returns to the Board for further review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was a prisoner of war in excess of 30 days.  

2.  The Veteran suffered from peripheral neuropathy to a disabling degree during the course of claim.  

3.  Service incurrence of peripheral neuropathy based on former prisoner of war (POW) status has not been medically ruled out.  


CONCLUSION OF LAW

The criteria for service connection for peripheral neuropathy based on former POW status are met.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309(c)(2) (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

If a veteran was a prisoner and was interned or detained for not less than 30 days, he or she is thus entitled to presumptive service connection for peripheral neuropathy if manifested to a compensable degree, and provided the rebuttable presumptions of § 3.307 are also satisfied.  38 C.F.R. §  3.309(c)(2).  

The Veteran has been recognized as a prisoner of war of the Japanese at Capas, in the Province of Tarlac, Philippines, from April 9, 1942, to August 7, 1942.  As such, he was a prisoner of war (POW) for in excess of 30 days.

VA treatment and examination records reflect disabling symptoms of the Veteran's peripheral neuropathy of the lower extremities, and hence it was present to a compensable degree during the claim period.  While medical examiners have found the Veteran's peripheral neuropathy likely to be at least in part due to diabetes mellitus type II, they have not on that basis ruled out service incurrence based on prisoner of war (POW) status.  See 38 C.F.R. § 3.307(d).  The Board therefore does not find that a partial or potential link to diabetes mellitus type II rules out service incurrence based on former POW status.  Service connection for claimed peripheral neuropathy is therefore warranted.  38 C.F.R. §  3.309(c)(2).

The Board notes that its prior remand in October 2017 requested that opinions be provided as to the likelihood of claimed peripheral being causally related to service or to service-connected disabilities.  Regrettably, the Board then failed to recognize the presumption of service connection for peripheral neuropathy for former POWs.  The Board, and VA generally, strive to recognize and honor the service of veterans and the hardships they suffered in active duty, including, as in this deceased Veteran's case, hardships suffered as a POW.


ORDER

Service connection for peripheral neuropathy is granted. 



____________________________________________
LANA JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


